Interim Decision #1300

II/Amman or M/S PANACHIA THEOSEEPASTI

In FINE Proceedings
NYC-10/52.489
Decided by Board August 23, 1963
(1) Liability to fine as to an alien crewman inspected and denied landing privileges, as to whom permission was later granted the agent to take him ashore
for medical treatment conditioned upon his being under guard at all times and
returned to the vessel but who eluded his guard and is still at large, properly
lies under subsection (a) (3) of section 254, Immigration and Nationality Act.
(2) Proceedings under section 254 (a) (3) of the Act require personal service of
notice to deport on the party charged with liability to fine.
IN RE : M/S Panagivis Tkeoskepasti, which arrived at the port of New York from
foreign on February 8, 1963. Alien crewman involved : Aristidis
Muskatas.
Beset FOR FINE: Act of 1952—Section 254 (8 U.S.C. 1284).

The District Director at New York has ordered an. administrative
penalty of $600, $1,000 mitigated to the extent of $400, imposed upon
the vessel's agents. Said official predicates his-action on. a Notice of
Intention to Fine (Form 1-79) stating that the section. of the law
involved is 254 of the Immigration and Nationality Act (8 U.S.C.
1284). He charges a violation thereof, in the following language:
.. . failure to detain on board the vessel at all times an alien crewman
(Aristidis Mustakas) who had not been granted a conditional permit to land
temporarily in the United States.

It appears upon the record before us that the following material
facts exist without substantial controversy. Aristidis Itustakas, a
native and national of Greece, was serving as a crewman aboard this
ship at the time of its above-described arrival in the United States.
Immigration inspection, which was then accorded its crew members,
resulted in the refusal of conditional landing privileges to him.
Under the statute, therefore, the vessel's agents, inter aiia, had the
absolute duty of detaining him on board the ship and deporting him
from the United States thereon. However, the Service later gave
the agents permission to take the crewman ashore for medical treat360

Interim Decision #1300
ment, on condition that he be kept under guard at all times and
returned aboard the vessel. The ship's second officer was assigned
the task of accompanying the crewman to the doctor and bringing him
back to the ship, but the latter eluded his guard en route to the doctor's
office. Insofar as the record shows, he is still at large in this country.
As to crewmen arriving aboard vessels in United States ports, section 254(a) of the Immigration and Nationality Act (8 U.S.C. 1284)
imposes three separate and distinct, though closely related, duties
which the parties named in the statute, including the vessel's agents,
are charged with the responsibility of meeting. • Failure to perform
these duties subjects those parties, agents included, to the penalty
specified in the statute.
Subsection (1) requires crewmen to be detained on board an arriving vessel until an immigration officer has completely inspected them.
It does so without the necessity of individual notice. The reason is
that the law itself, without more, serves as notice.
Subsection (2) provides that crewmen must be detained on board
after inspection, unless and until they are issued landing permits.

Again, there is no requirement of individual notice. The reason, likewise, is that the statute itself serves as notice to continue the detention
until such time as an immigration officer lifts it by issuing a conditional landing permit, or otherwise. When and if that is done, the
terms of the permit and/or the other conditions attached to the crewman's landing constitute full notice to all, agents included, of the
limitations placed thereon. While the permit or other authorization
may not be furnished the agents, the statute makes them responsible
nevertheless.

Subsection (3) necessitates the deportation of crewmen, either
before or after they are permitted to land temporarily, if such action
is required. This provision of the statute is the logical result sought
to be accomplished by subsections (1) and (2) thereof, to the end that
the intent of the Congress in enacting this legislation, to wit: the close
control of crewmen and the prevention of aliens from using the seaman's route to gain easy access to this country, might be effectuated.
Clearly, as to a crewman required by the statute to be detained on
board until inspection and not thereafter granted a conditional landing permit by the examining immigration officer, then, as in cases of
subsections (1) and (2) the law itself, without more, serves as notice
to deport. To hold otherwise woUldbe to reach an absurd result. But
if the requirement of deportation is imposed after the crewman has

been granted a conditional landing permit and his detention lifted,
then notice of a personal nature is essential. (Matter of SS "Marilena," 7 I. & N. Dec. 453; Matter of 111/V "Ai nflnn Stange;" 81. & N.
Dec. 639.)
361

Interim. Decision 41E1300
In the unreported case of the SS. "Atlantic Unity," (PHI10/99.161), decided by this Board on July 9, 1959, we were confronted
with a situation substantially similar to the one now before us for
consideration. Therein, the boarding immigration officer refused
conditional landing privileges to an alien crewman, but the Service
later consented to his removal from the ship for hospitalization. Such
consent was given upon the responsible parties agreeing in writing to
the following conditions: that upon release from the hospital, the crewman would be promptly removed from the United States without expense to the Government; that he would be under guard after his
release from the hospital until his deportation; and that the foregoing
arrangements would not relieve the responsible parties from liability
to fine proceedings and deportation costs if the crewman failed to so
depart from the United States. These conditions were not met and
the crewman gained his enlargement in the United States, although
he was eventually taken into custody by Service officers.
The proceedings in the foregoing case were based on a charge of

"failure to deport" in violation of section 254(a) (3) of the Immigration and Nationality Act. We upheld the fine imposed by the District
Director therein, thus indicating the appropriate provision of the

statute to be relied on in substantially similar situations when there
has been a "failure to detain and deport." In this instance, however,
section 254(a) (3) was not used. Therefore, the appeal will be
sustained.
ORDER: It is ordered that the appeal be and the same is hereby
sustained.

362

